DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 April 2021 has been entered.

Response to Amendment
Applicant’s amendment filed on 6 April 2021 has been entered. Claims 19 and 21-22 are cancelled. Claims 1, 6, 10, and 16 are amended. Claims 1-16, 18, and 20 are pending. 


Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aynsley (US 10054131) which teaches struts for a fan ramp, Jones (US 2633293) which teaches monolithic connected handles.
Applicant’s arguments with respect to the rejection(s) of the above claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	

Applicant’s arguments, filed 6 April 2021, with respect to the rejection(s) of Claims 1-3 and 5 were rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kato et al., U.S. Publication No. 2011/0142614 ("Kato"), Claim 4 was rejected under 35 U.S.C. § 103 as being unpatentable over Kato have been fully considered but are not persuasive.
Regarding Applicant’s arguments with respect to Rejections of Claims 1-5

The Examiner does not agree. Figs. 7 and 8 of Kato clearly show the air guide ribs 31 extending longitudinally from upstream of the fan blades toward the downstream edge of the cylindrical housing, in the same way as Applicant’s invention. Furthermore, Fig. 5 of Kato clearly shows that the air guide ribs 31 are not extending in the circumferential direction as contended by Applicant. Therefore Kato teaches amended Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (hereafter Kato - US 20110142614).
Claim 1 “a fan.” Kato teaches such a fan.
Kato teaches (Figs. 5-8) a fan comprising: 
a mounting bracket (17) having a central hub (21); 
fan blades (23) rotatably connected to the central hub of the mounting bracket; 
a motor operably connected to the fan blades (¶ 0017); 
a cylindrical housing (3) surrounding the fan blades, the cylindrical housing having an interior surface (4) connected to the mounting bracket, an exterior surface forming an outside of the cylindrical housing, an upstream edge in the direction of airflow, and a downstream edge in the direction of airflow; and 
air guide ribs (31) provided on the interior surface of the cylindrical housing, the air guide ribs being axially aligned with the central hub and extending longitudinally from upstream of the fan blades toward the downstream edge of the cylindrical housing (see Figs. 6-8).
Regarding Claim 2, Kato teaches (Figs. 5-8) the fan of Claim 1, wherein the air guide ribs are uniformly distributed around the circumference of the interior surface of the cylindrical housing (see Fig. 5).
Regarding Claim 3, Kato teaches (Figs. 5-8) the fan of Claim 1, wherein the air guide ribs are integrally formed with the cylindrical housing (see Fig. 5-8).

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 2633293).
Claim 10 recites “a fan.” Jones teaches such a fan.
Jones teaches (Figs. 1-5) a fan comprising: 
a mounting bracket (28) having a central hub (33); 
fan blades rotatably (37) connected to the central hub of the mounting bracket; 
a motor (30) operably connected to the fan blades; 
a housing (11, 12) surrounding the fan blades, the housing having 
a front piece (11) having a first connecting edge and a downstream edge, and 
a back piece (12) separable from the front piece and having a second connecting edge and an upstream edge, the second connecting edge configured to be connected to the first connecting edge; and 
a handle (16, 22) having a first portion (16) monolithic with the front piece of the housing and a second portion (22) monolithic with the back piece of the housing (see Figs. 1-3), the first portion configured to be connected to the second portion (by screws 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kato.
Regarding Claim 4, Kato teaches (Figs. 5-8) the fan of Claim 1, wherein the interior surface of the cylindrical housing has a width between the upstream edge and the downstream edge.
However, Kato does not teach the air guide ribs have a length between 35 and 47 percent of the width of the cylindrical housing. 
Kato teaches “the projecting surface 29 for generating turbulent flow may arbitrarily be shaped and sized as long as occurrence of flow separation of a fluid flow from the surfaces of the rear blades 23 can be prevented or restrained at the target operating point.” In Figs. 6-8 Kato shows the ribs 29 having different lengths, ranging from short to long. 

Regarding Claim 5, Kato teaches (Figs. 5-8) the fan of Claim 4, wherein the air guide ribs are provided on the interior surface of the cylindrical housing within a half of the width of cylindrical housing closest to the downstream edge (see Fig. 7 and 8).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Coup et al. (hereafter Coup - US 4927324) and further in view of Aynsley et al. (US 10054131 – hereafter Aynsley).
Claim 6 recites “a fan.” Coup teaches such a fan.
Coup teaches (Figs. 1-4, 8) a fan comprising: 
a mounting bracket (64) having a central hub (32); 
fan blades (24) rotatably connected to the central hub of the mounting bracket; 
a motor (20) operably connected to the fan blades; and 
a cylindrical housing (68) surrounding the fan blades, the cylindrical housing having an interior surface connected to the mounting bracket, an exterior surface forming an outside of the cylindrical housing, an upstream edge in the direction of airflow, and a downstream edge in the direction of airflow, 
wherein the interior surface has a ramp (72) starting at a location downstream of the upstream edge and ending at the downstream edge.

Aynsley teaches (Fig. 3) a fan comprising a cylindrical housing (30) having an interior surface, wherein the interior surface has a ramp (20), wherein the ramp is supported by struts (92) located radially exterior to the ramp between the interior surface and the exterior surface of the cylindrical housing that are axially aligned with the central hub and distributed around the circumference of the cylindrical housing (see Fig. 3).
Aynsley further teaches mounting a ramp using such struts “…permit some degree of movement of shrouds (20, 30) relative to each other…” which is beneficial because “…permitting shroud(s) (20, 30) to expand and contract freely relative to guards (60, 62) under the effects of varying temperature or other conditions, without necessarily resulting in deformation of guard(s) (20, 30) or other components of fan (10)” (see col. 6, ln. 2-9).
It would have been obvious for a person having ordinary skill in the art to apply the teachings of Aynsley to the fan of Coup to have the ramp is supported by struts located radially exterior to the ramp between the interior surface and the exterior surface of the cylindrical housing that are axially aligned with the central hub and distributed around the circumference of the cylindrical housing, as both references and Applicant’s invention are directed to fans having ramps. Doing so would result in 
Regarding Claim 7, Coup, as modified with Aynsley in Claim 6 above, teaches (Coup Figs. 1-4, 8) the fan of Claim 6, wherein the interior surface of the cylindrical housing has a width between the upstream edge and the downstream edge.
However, Coup does not teach the location at which the ramp starts is within a half of the width of cylindrical housing closest to the downstream edge. 
Since Applicant has not disclosed that having the ramp start at this specific location solves any stated problem or is for any particular purpose and it appears that the fan with the ramp of modified Coup would perform equally well in the specified starting location as claimed by Applicant, it would have been an obvious matter of design choice to modify the ramp location to fall within the claimed range.
Regarding Claim 8, Coup, as modified with Aynsley in Claim 6 above, teaches (Coup Figs. 1-4, 8) the fan of Claim 6, wherein a cross-sectional area inside the interior surface of the cylindrical housing at the upstream edge is greater than a cross-sectional area inside the interior surface of the cylindrical housing at the downstream edge (see Fig. 1).
Regarding Claim 9, Coup, as modified with Aynsley in Claim 6 above, teaches (Coup Figs. 1-4, 8) the fan of Claim 6, wherein the ramp is concave. 
However, modified Coup does not teach the ramp has an initial angle between 0 and 5 degrees at the location where the ramp starts and a final angle between 30 and 40 degrees at the downstream edge.
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Aynsley et al. (hereafter Aynsley – US 10054131).
Regarding Claim 14, Jones teaches (Figs. 1-5) the fan of Claim 10.
However, Kirk does not teach the fan comprises two handles.
Aynsley teaches (Fig. 1) a fan having two handles (44). 
Aysnley further teaches having two handles is advantageous “to assist a user in rotationally positioning fan (10) relative to frame (40).” 
It would have been obvious to a person having ordinary skill in the art to apply the teachings of Aysnley to the fan of Kirk to have two handles, as both references and Applicant’s invention are directed to axial fans with front and rear housings. Doing so would result in easier rotational positioning of the fan, as recognized by Aynsley.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Alldritt et al. (hereafter Alldritt – US 3044689).
Regarding Claim 15, Jones teaches (Figs. 1-5) the fan of Claim 10.

Alldritt teaches (Fig. 1) an axial fan having a motor (40) driving a fan belt (56) which rotates the fan blades (48).
MPEP 2143 I. B. teaches simple substitution of one known element for another to obtain predictable results is obvious if there is (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; (2) a finding that the substituted components and their functions were known in the art; (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.
In this case, Kirk teaches a fan which differs from the claimed device by the substitution of the directly driven fan of Kirk with the belt driven fan of Alldritt. The substituted components and their functions were known in the art as alternative ways to drive a fan. The results of substituting the directly driven fan of Kirk with the belt driven fan of Alldritt would be predictable since axial fan technology is predictable. Therefore, it would have been obvious to a person having ordinary skill in the art to apply the teachings of Alldritt to the fan of Kirk to have a belt driven fan, as both references and Applicant’s invention are directed to axial fans.

Allowable Subject Matter
Claims 16, 18, and 20 are allowed.
s 11, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See cited references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745